NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

LEOPOLDO SALAZAR,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D20-854
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 16, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Pat Siracusa,
Judge.



PER CURIAM.

             Affirmed. See § 775.21(4)(a)(1)(a), Fla. Stat. (2004); Sheppard v. State,

907 So. 2d 1259 (Fla. 2d DCA 2005); Peters v. State, 861 So. 2d 1236 (Fla. 2d DCA

2003); State v. Curtin, 764 So. 2d 645 (Fla. 1st DCA 2000).



CASANUEVA, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.